Case: 21-50451     Document: 00516354452         Page: 1     Date Filed: 06/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   June 13, 2022
                                  No. 21-50451                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Timothy Marquardt,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:16-CR-59-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Timothy Marquardt, federal prisoner # 70526-380, appeals the denial
   of his 18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. We
   review the denial, which the district court based upon Marquardt’s failure to




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50451        Document: 00516354452         Page: 2    Date Filed: 06/13/2022




                                     No. 21-50451


   show extraordinary and compelling reasons, for an abuse of discretion. See
   United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
          Insofar as Marquardt raises claims of ineffective assistance of counsel,
   he fails to show that the district court erred as a matter of law by holding that
   the § 3582(c)(1)(A)(i) motion was not a viable substitute for a timely filed 28
   U.S.C § 2255 motion. See id. Marquardt’s claim invoking Rehaif v. United
   States, 139 S. Ct. 2191 (2019), is insufficiently briefed to warrant our
   consideration. See United States v. Scroggins, 599 F.3d 433, 446-47 (5th Cir.
   2010). We do not address any argument regarding the sentencing factors of
   18 U.S.C. § 3553(a). See United States v. Jackson, 27 F.4th 1088, 1093 n.8
   (5th Cir. 2022).
          AFFIRMED.




                                          2